Morris, C. J.
(dissenting) — I cannot concur in the majority opinion. Time and pressing engagements prevent my writing a formal dissent. I wish, however, to express in a casual way the reasons for my views.
The majority opinion is based upon the fundamental error that the contract of January, 1906, is an unlimited grant of a right of way for general railroad purposes. The first rule of interpretation as applied to grants is that the contract must be viewed with reference to its subject-matter, its obligations, and the manifest purpose and' intention of the parties. The majority opinion concedes this rule, then departs from *213it, holding that the granting words in the so-called deed of January, 1906, are broad enough to entitle the railway company to use the right of way for general main line purposes; ignoring in so holding, not only the basic rule of interpretation, but the manifest intention of the parties as expressed .in the instrument itself. It is as clear as language can make it, when the agreements of January, 1906, and May, 1888, are read together as they should be, that the parties were dealing with only one contemplated use — a right of way for the so-called Bay Side extension. All parties knew and contracted with knowledge of the fact that this extension was a freight service track for the accommodation of industries along the water front. Now, after so using this right of way all these years (a use confirming the limited character of the granted right as contemplated by the parties), the railway company constructs a new main line intersecting this extension right of way at the northwest boundary of appellant’s property, and has since such construction used this right of way, not only for the purposes of its Bay Side extension, but also for trackage for the freight and passenger service of the Northern Pacific Railway Company, the Oregon-Washington Railroad & Navigation Company, and the Great Northern Railway Company in connection with the new main line to the south, known as the Point Defiance line. It is frankly conceded by the railway company that such a use was never dreamed of at the time the right of way was granted, and it is now permitted because it is said that the so-called deed of January, 1906, is an absolute grant of a right of way for railroad purposes, and parol evidence is not admissible to vary or contradict its terms.
I deny, first, that the agreements of January, 1906, and May, 1888, show an' absolute grant for railroad purposes, and second, that there is an attempt here to vary or contradict the terms of a written agreement. To contradict a written agreement is one thing. To admit evidence to enable the *214court to ascertain the real intention and agreement of the parties and enforce it accordingly is another thing. The first may not be done; the second may, either by reforming the instrument itself or by treating it as reformed.
These are, in the main, the reasons why I cannot concur. More time might enable me to make them plainer. I have,, however, said enough to indicate the ground of my dissent, without attempting to show the extent to which the facts and law sustain my views.
Chadwick, J., concurs with Morris, C. J.